NO. 07-01-0112-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



JANUARY 28, 2002



______________________________





TERRY TULL AND KATHRYN TULL, INDIVIDUALLY AND 

AS NEXT FRIENDS OF AMBER AND STEPHEN M. TULL, APPELLANTS



V.



CHUBB GROUP OF INSURANCE COMPANIES, FEDERAL INSURANCE COMPANY AND SOUTHERN FARM BUREAU CASUALTY INSURANCE COMPANY, APPELLEES





_________________________________



FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;



NO. 96-558,083; HONORABLE SAM MEDINA, JUDGE



_______________________________





BOYD, C.J., and QUINN and REAVIS, JJ.
(footnote: -6)
ORDER ON APPELLANT’S MOTION TO RECONSIDER ORDER ON APPELLANT’S 

MOTION TO DISMISS
 
AND MOTION FOR EXTENSION OF TIME

By order dated November 14, 2001, this Court overruled appellant’s motion to dismiss this appeal for want of jurisdiction because the clerk’s record did not contain the trial court’s subsequent order filed May 29, 2001, vacating its previous order of severance of February 21, 2001.  A supplemental clerk’s record containing the May 29 order was filed with this Court on November 29, 2001.  On January 24, 2002, appellants filed the pending motion for reconsideration of their motion to dismiss and alternatively, requested an extension of time in which to file their brief.  

Accordingly, at the request of appellants the motion for reconsideration is granted and the appeal is hereby dismissed.

Don H. Reavis

    Justice

Do not publish.

FOOTNOTES
-6:Quinn, J. not participating.